Jsaac Waldron plaint. agt Benjamin Muzzey Deft in an action of the case for detaining a paire of irondoggs or andirons that were taken out of the Farme house of sd Waldron whereby hee is damnified the value of three pound with other due damages according to attachmt datd January first. 1676. . . . The Jury . . . found [418] for the plaintife the Iron doggs Sued for or Forty one Shillings mony and costs of Court: The Defendt appealed from this judgemt unto the next Court of Assistants and himselfe principall in Four pound & Captn Tho: Marshall and Jn° Flood as Sureties in Forty Shillings apeice bound themselves respectiuely . . . on condition the sd Benjn Muzzey should prosecute his appeale . . .
[ See the cases immediately preceding, especially Waldron v. Marshall. It will be remembered that Aphra Bennet, in her testimony in that case, reported that Mr. Samuel Bennet said that Muzzey “was thought to be a Subtle Lawyer.” The following document (S. F. 1569.18) seems to belong particularly to this case:
William Deloway aged about fifty yeares, Testifyeth and Saith that he was present when mr Bennet tooke a paire of Jron Doggs or andirons out of Mr Waldrons farmehouse, and he heard Benjamen Muzzy Say to mr Bennet, Come bringe them out, & mr Bennet desired him to helpe him Muzzy Replyed he would not touch them, till they was in the kings high way. and that Mussy Said was three pole, so that Mussy paced over the way, and after Saide bringe them, and Sett them by this rock & J will rec[eive the]m [and] accordingly he did by the rock receive them of m1 Bennet, and mr Wald[ron] not then present, & further Saith not
Sworn in Court Janry 30: 1676
as attests Jsa Addington Cler
Vera Copia attestr Jsa Addington Cler.]